Opinion issued December 22, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00757-CV
                            ———————————
                       IN RE DM WORKS, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, DM Works, LLC, filed a petition for writ of mandamus seeking to

vacate the respondent trial court’s September 20, 2016 order granting the real party

in interest’s motion to compel all documents withheld as privileged involving Maria

Ngo.1 This Court requested and received a response from the real party in interest,


1
      The underlying case is Dimensional Machine Works, LLC v. DMW, LLC, Do’s
      Vision Investments, LLC, and Do Van Nguyen, Cause No. 2016-47447, pending in
      the 151st District Court of Harris County, Texas, the Honorable Mike Engelhart
      presiding.
Dimensional Machine Works, LLC (“RPI Dimensional”), which also filed a motion

to dismiss in this Court.

      On October 14, 2016, this Court granted relator’s motion to stay the trial

court’s September 20, 2016 order, pending this Court’s disposition of the petition.

See TEX. R. APP. P. 52.10(b). In a subsequent order on November 29, 2016, this

Court granted relator’s new counsel’s motion to stay this Court’s disposition of RPI

Dimensional’s motion to dismiss for ten days to allow new counsel time to confer

with his client regarding the need for proceeding with this petition.

      On December 9, 2016, relator filed a “Motion to Dismiss Mandamus” with a

certificate of service on RPI Dimensional’s counsel, but no certificate of conference.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1).        However, given RPI

Dimensional’s motion to dismiss, we conclude that good cause exists to suspend the

operation of Rules 10.1(a)(5) and 10.3(a)(2). See id. 2.

      Accordingly, we lift this Court’s October 14 and November 29, 2016 stay

orders, grant relator’s motion, and dismiss this petition.         We dismiss RPI

Dimensional’s motion to dismiss as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                          2